Citation Nr: 1100921	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for epididymal cyst 
(claimed as testicular pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1985 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Salt Lake 
City, Utah Regional Office, which granted service connection for 
an epididymal cyst/testicular pain and assigned a noncompensable 
rating.  The Veteran's claims file was subsequently transferred 
to the Cleveland, Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A vasectomy was performed on the Veteran in April 1996.  The 
Veteran indicated, during the procedure, that he suffered mild 
discomfort to the left testicle, but suffered significant pain in 
his right testicle, mainly due to a needle being inserted into 
his right testicle.  The Veteran has indicated that since the 
vasectomy was performed, he continues to suffer from testicular 
pain, has difficulty starting urination as the stream is weak and 
has become impotent.

In June 2005, the Veteran underwent a VA examination whereby his 
chief complaint was testicular pain.  The Veteran reported that 
he urinated normally during the daytime and two times at 
intervals of three hours at nighttime.  The Veteran further 
reported that he admitted to having problems starting urination 
as his stream was weak; however, he denied any incontinence of 
urine.  The Veteran also reported he had problems with impotency, 
stating that his penis was not erect as it was prior to the 
vasectomy.  The Veteran noted he was unsure whether his weak 
stream and/or impotency were related to his age.  The Veteran 
denied any hormonal imbalance, infection, blood vessel disease, 
nerve disease, psychological disorder, medication or treatment 
received that would affect sexual functioning.

The VA examiner ordered a scrotal ultrasound, which revealed an 
internal 3-mm epididymal cyst located in the left testicle.  The 
scrotal ultrasound also noted there were no findings to explain 
the Veteran's scrotal pain.  The VA examiner's diagnosis read as 
follows:  "Status post vasectomy, epididymal cyst."  
Accordingly, it must be determined whether the Veteran's 
testicular pain, slow start to urinating and weak stream, 
impotency and voiding two times per night during three hour 
intervals are related to the epididymal cyst in his left testicle 
as the VA examiner did not make any such findings.

Moreover, the Veteran's representative has asserted that the 
aforementioned symptomatology associated with the Veteran's 
service-connected epididymal cyst has worsened since his June 
2005 VA examination.  Given the medical questions raised by the 
record as well as the Veteran representative's indication that 
his epididymal cyst disability has worsened since June 2005, the 
Veteran should be scheduled for another VA examination in order 
to determine the extent of this disability.

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be scheduled for a 
full VA genitourinary examination to 
determine the severity of the Veteran's 
testicular disability.  The VA examiner 
should opine whether the Veteran's 
testicular pain, slow start to urinating 
and weak stream, impotency and voiding two 
times per night during three hour 
intervals are related to the epididymal 
cyst in his left testicle or some other 
disorder or disability.  All necessary 
tests and studies should be conducted.  
The VA examiner should specifically note 
any voiding dysfunction, impotency, 
urinary frequency and urinary tract 
infection, as it relates to the Veteran's 
epididymal cyst of the left testicle and 
should comment on its severity and form of 
treatment.  The Veteran's entire claims 
file should be reviewed by the VA 
examiner.

2.	After completion of the foregoing, the RO 
should again review the Veteran's claims 
file in its entirety.  The RO must provide 
adequate reasons and bases for its 
determination, addressing the concerns 
noted in this Remand.

3.	The Veteran and his representative must be 
furnished with a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. §7252 (West 2002 & Supp. 2010), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§20.1100(b) (2010).


